Citation Nr: 1729815	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-47 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for atypical ear pain with tinnitus


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to July 1980, from July 1988 to July 1991, and from April 2006 to September 2008. 
This matter comes to the Board of Veterans' Appeals Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Board issued a decision denying the Veteran's claim for an increased rating for his ear disability and two claims for service connection.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated in June 2016, the Court vacated and remanded the Board's decision only on the issue of an increased rating for the ear disability for compliance with the instructions in a Joint Motion for Remand filed by the parties.  The Court dismissed the appeal as to the two service connection claims denied in the Board s August 2015 decision.

In July 2016, pursuant to the instructions of the Joint Motion and Court Order, the Board directed VA should provide the Veteran with another VA examination, instructing the VA examiner not to assess credibility which the Joint Motion and Court Order deemed as occurring in the first VA examination.  The VA examiner was asked to determine if the Veteran had a headache disability that was related to the Veteran's service connected atypical ear pain with tinnitus.   

Upon remand, the Veteran was provided another VA examination in August 2016.  The VA examiner prepared a report with an addendum dated in November 2016.  As a result, the Veteran was granted service connection for a headache disability in a November 2016 rating decision.  This is considered a full grant of the benefit sought on the appeal for the issue of service connection for a headache disability secondary to the service connected atypical ear pain with tinnitus.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board finds the requested development has been completed and no further action is necessary to comply with the Joint Motion, Court Order, and the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).




FINDINGS OF FACT

The current 10 percent rating for tinnitus is the maximum schedular rating for tinnitus, whether tinnitus is perceived in one ear or each ear.


CONCLUSION OF LAW

There is no legal basis for the assignment of a rating higher than 10 percent for atypical ear pain with tinnitus.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2016); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was originally granted service connection in September 1980 for atypical right ear pain, chronic, with associated headaches and tinnitus, pursuant to Diagnostic Code 6299-6260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  Pain, by itself, is not a disability subject to service connection. A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran's disability, however, includes the diagnosis of tinnitus and the Veteran's disability is therefore rated pursuant to Diagnostic Code 6260, which covers tinnitus.  The Veteran is seeking a higher evaluation.

In the June 2009 rating decision on appeal, the RO continued the previously assigned 10 percent rating under 38 C.F.R. § 4.87, Diagnostic Code 6260 for atypical ear pain with tinnitus.  Tinnitus is evaluated under Diagnostic Code 6260, which assigns a 10 percent rating and is the maximum rating allowed.  

Diagnostic Code 6260 was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether tinnitus is perceived as being in one ear or each ear or in the head.  38 C.F.R. § 4.8, Diagnostic Code 6260, note 2.  In Smith v. Nicholson, 451 F. 3d 1344, 1350-51 (Fed. Cir. 2006), the Federal Circuit affirmed VA's long-standing interpretation of DC 6260 that only a single 10 percent rating for tinnitus is assignable, whether or not the tinnitus is perceived unilaterally or bilaterally. 

In light of the foregoing, the Board concludes that the 10 percent rating for tinnitus is the maximum rating assignable under Diagnostic Code 6260, whether or not tinnitus is perceived in each ear.  Stated another way, the Veteran is not entitled to any higher rating for his tinnitus disability.  As the disposition of the claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The service-connected right ear condition also includes manifestations of headaches, but, as noted in the introduction, his headaches disability has now been granted service connection and has received a separate rating.  To assign a higher rating for atypical ear pain with tinnitus for manifestations of headaches when the headaches are already rated under another Diagnostic Code would violate the rule against pyramiding.  38 C.F.R. § 4.14 (evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


